EXHIBIT 10.4.2




VISTEON CORPORATION 2010 INCENTIVE PLAN, AS AMENDED
PERFORMANCE STOCK UNIT GRANT AGREEMENT
Visteon Corporation, a Delaware corporation (the “Company”), subject to the
terms of the Visteon Corporation 2010 Incentive Plan, as amended (the “Amended
Plan”) and this performance stock unit agreement (this “Agreement”), hereby
grants to Participant Name, Global ID Employee ID, (the “Participant”),
performance stock units in the form of performance-based restricted stock units
(“Performance Stock Units”) pursuant to Section 6 of the Amended Plan, as
further described herein. For purposes of this Agreement, “Employer” means the
entity (the Company or a Subsidiary) that employs the Participant. All
capitalized words not defined in this Agreement have the meanings assigned to
them in the Amended Plan.
1.Grant of Performance Stock Units, Target Award.
(a)    The Company hereby grants to the Participant Number of Awards Granted
Performance Stock Units effective as of Grant Date (the “Grant Date”) under
Section 6 of the Amended Plan, and subject to the restrictions set forth in this
Agreement. The Performance Stock Units represent a target number of shares of
the Company’s common stock (“Stock”) to be paid (the “Target Award”) if the
Company’s “Total Shareholder Return” (as defined below, “TSR”) results during
the “Performance Period” (as defined below) relative to returns of similar
companies is at the 55th percentile. The actual number of shares of Stock to be
transferred to the Participant, if any (the “Final Award”), may be earned up to
200% of the Target Award opportunity, or as low as zero, based on the Company’s
TSR performance percentile within the “TSR Peer Group” (as defined below) and
upon satisfaction of the conditions to vesting set forth below in this
Agreement. In the event of certain corporate transactions, the number of
Performance Stock Units covered by this Agreement may be adjusted by the
Committee as further described in Section 13 of the Amended Plan. Electronic
acceptance of this Agreement through the third party designee must be made
within 90 days of the Grant Date (by Accept By Date); otherwise the award in its
entirety will be forfeited.
(b)    For purposes of this Agreement, the “Performance Period” means the three
tranches (collectively) as follows:
(i)    “Tranche 1”: January 1, 2019 through December 31, 2019, which is allotted
25% of the Target Award,
(ii)    “Tranche 2”: January 1, 2019 through December 31, 2020, which is
allotted 25% of the Target Award, and
(iii)    “Tranche 3”: January 1, 2019 through December 31, 2021, which is
allotted 50% of the Target Award.
(c)    For purposes of this Agreement, “Total Shareholder Return” (or “TSR”) is
calculated by dividing the “Closing Average Share Value” (as defined below) by
the “Opening Average Share Value” (as defined below).
(i)    The term “Closing Average Share Value” means the average value of the
common stock for the trading days during the 20 trading days ending on the last
trading day of the applicable tranche, which shall be calculated as follows: (A)
determine the closing price of the common stock on each trading date during the
20-day period, (B) multiply each closing price as


    

--------------------------------------------------------------------------------




of that trading date by the applicable share number described below, and (C)
average the amounts so determined for the 20-day period. The Closing Average
Share Value shall take into account any dividends on the common stock for which
the ex-dividend date occurred during the applicable tranche, as if the dividend
amount had been reinvested in common stock at the closing price on the
ex-dividend date. The share number in clause (B) above, for a given trading day,
is the sum of one share plus the cumulative number of shares deemed purchased
with such dividends. Notwithstanding the foregoing, if the Closing Average Share
Value is calculated as of a Change in Control, then the Closing Average Share
Value shall be based on the 20-day period ending immediately prior to the Change
in Control.
(ii)    The term “Opening Average Share Value” means the average value of the
common stock for the trading days during the 20 trading days ending on the last
trading day prior to the beginning of the applicable tranche, which shall be
calculated as follows: (A) determine the closing price of the common stock on
each trading date during the 20-day period, (B) multiply each closing price as
of that trading date by the applicable share number described below, and (C)
average the amounts so determined for the 20-day period. The Opening Average
Share Value shall take into account any dividends on the common stock for which
the ex-dividend date occurred during the 20-day period, as if the dividend
amount had been reinvested in common stock at the closing price on the
ex-dividend date. The share number in clause (B) above, for a given trading day,
is the sum of one share plus the cumulative number of shares deemed purchased
with such dividends.
(d)    For purposes of this Agreement, the “TSR Peer Group” includes the
following 16 companies (and Visteon Corporation):
Adient PLC            Cooper-Standard Holdings    Lear Corporation
American Axle &Mfg Holdings    Dana Incorporated        Magna International
Aptiv PLC                Delphi Technologies PLC    Meritor Inc.    
Autoliv, Inc.            Denso Corporation        Tenneco Inc.
BorgWarner Inc.            Faurecia S.A.            Valeo SA
Continental
(e)    TSR Peer Group Adjustments.
(i)    If a TSR Peer Group company becomes bankrupt, the bankrupt company will
remain in the TSR Peer Group positioned at one level below the lowest performing
non-bankrupt TSR Peer Group company. In the case of multiple bankruptcies, the
bankrupt companies will be positioned below the non-bankrupt companies in
reverse chronological order by bankruptcy date.
(ii)    If a TSR Peer Group company is acquired by another company, the acquired
TSR Peer Group company will be removed from the peer group for any tranches
within the Performance Period not yet completed as of the transaction closing
date.
(iii)    If a TSR Peer Group company sells, spins-off, or disposes of a portion
of its business, the selling TSR Peer Group company will remain in the TSR Peer
Group for the Performance Period unless such disposition(s) results in the
disposition of more than 50% of the company’s total assets during the
Performance Period in which case it will be removed.
(iv)    If a TSR Peer Group company acquires another company, the acquiring TSR
Peer Group company will remain in the TSR Peer Group for the Performance Period.


2

--------------------------------------------------------------------------------




(v)    If a TSR Peer Group company is delisted on all major stock exchanges,
such delisted TSR Peer Group company will be removed from the TSR Peer Group for
any tranches within the Performance Period not yet completed as of the date of
delisting.
(vi)    If the Company’s and/or any TSR Peer Group company’s stock splits, such
company’s performance will be adjusted for the stock split so as not to give an
advantage or disadvantage to such company by comparison to the other companies.
2.TSR Achievement, Percentage Earned, Vesting, Effect of Change in Control.
(a)    The Participant’s rights to the Target Award will be based on the
Participant’s continued employment and the extent to which TSR is achieved for
each tranche. Awards can be “Earned” (meaning available for potential vesting)
up to 200% of the Target Award opportunity based on the Company’s TSR
performance percentile within the TSR Peer Group as follows (award payouts for
performance between the percentiles specified below is determined based on
straight-line interpolation):
(i)    0% of the target award if at less than 25th percentile,
(ii)    35% of the target award if at the 25th percentile,
(iii)    100% of the target award if at the 55th percentile,
(iv)    200% of the target award if at the 80th percentile or higher.
However, if the Company’s TSR is negative for any tranche within the Performance
Period, the Target Award Earned for that tranche cannot be greater than 100%,
regardless of the ranking above, unless the Tranche 3 performance achieved is
positive.
An upward adjustment to the Target Award Earned for Tranche 1 and/or Tranche 2
will be made if the Target Award Earned for Tranche 3 is higher than that of
Tranche 1 and/or Tranche 2. This adjustment will be equal to the Target Award
Earned for Tranche 3.
(b)    If the Participant remains in the employ of the Employer through January
31, 2022, the percentage of the Target Award Earned for the Performance Period
through that date will vest on that date.
(c)    If a Change in Control (as defined in the Amended Plan) occurs before
December 31, 2021, (x) the Performance Period will be deemed to have been
terminated immediately before the Change in Control, and (y) the Performance
Stock Units Earned as of the date of the Change in Control will be converted
into time vesting Restricted Stock Units that will vest on January 31, 2022 if
the Participant remains in the employ of the Company through that date (the
“Converted Restricted Stock Units”) and, in addition, the following rules will
apply:
(i)    If the Converted Restricted Stock Units are not assumed, converted or
replaced by the acquirer or other continuing entity, the Converted Restricted
Stock Units will become fully vested immediately before the Change in Control
(and any remainder of the Target Award will be forfeited).
(ii)    If (A) the Converted Restricted Stock Units are assumed, converted or
replaced by the acquirer or other continuing entity and (B) the Participant’s
employment is terminated within 24 months following the Change in Control by the
Employer without Cause (other than by


3

--------------------------------------------------------------------------------




reason of death or disability) or as otherwise set forth in any change in
control agreement, the Converted Restricted Stock Units will become fully vested
immediately upon the termination of the Participant’s employment (and any
remainder of the Target Award will be forfeited).
(iii)    If (A) the Converted Restricted Stock Units are assumed, converted or
replaced by the acquirer or other continuing entity and (B) the Participant’s
employment continues beyond the date that is 24 months after the Change in
Control, the Converted Restricted Stock Units will vest, if at all, in
accordance with Paragraph 2(b), subject to Paragraph 3.
3.    Termination of Employment.
(a)    Except as set forth in Paragraph 2(c) or in the remaining provisions of
this Paragraph 3 or as otherwise determined by the Committee, the Participant’s
rights to receive any portion of the Target Award will be cancelled immediately
and without notice to the Participant, and no Final Award will be made, if the
Participant terminates employment with the Employer before January 31, 2022. A
transfer or assignment of employment to a company that is owned at least 50%
directly or indirectly by the Company shall not be deemed a termination of
employment solely for purposes of Performance Stock Units covered by this
Agreement.
(b)    Notwithstanding the provisions of Paragraph 3(a), if the Participant is
placed on an approved leave of absence, with or without pay, the Participant
will continue to be eligible to receive the Final Award as if the Participant
was actively employed during any period of the leave.
(c)    Notwithstanding the provisions of Paragraph 3(a), if the Participant’s
employment with the Employer is terminated by reason of disability (for U.S.
employees, as defined in the Company’s long-term disability plan and for
employees outside of the U.S. as determined by the Employer’s long-term
disability policy or by the Committee or its delegate in its sole discretion),
death, “retirement” (as defined below) or involuntary termination by the
Employer without “Cause” (as defined below), and either (x) the Participant had
remained in the employ of the Employer for at least 180 days following the Grant
Date before the termination of the Participant’s employment with the Employer,
or (y) the Change in Control has occurred before the termination of employment,
the Participant will be entitled to a “Pro Rata Part” of the “Full Period Award”
(as those terms are defined below) for those units that do not vest upon that
termination pursuant to Paragraph 2(c)(ii). For these purposes:
(i)    the “Full Period Award” means that percentage of the Target Award for the
Performance Period that would have been Earned as of December 31, 2021 and
vested as of January 31, 2022 if the Participant had remained in the employ of
the Company through January 31, 2022; and
(ii)    “Pro Rata Part” means a fraction, the numerator of which is the number
of days between the Grant Date and either the ending date for each tranche of
the Performance Period or the date of the termination of the Participant’s
employment (whichever is earlier) and the denominator of which is the number of
days from the Grant Date to the end of each Tranche or in the case of Tranche 3,
the number of days from the Grant Date to January 31, 2022.
(d)    For purposes of this Agreement, “retirement” shall mean the Participant’s
voluntary termination of employment either (1) after attaining age 55 and
completion of 10 years of service, or (2) after completion of at least 30 years
of service, regardless of age.


4

--------------------------------------------------------------------------------




(e)    For purposes of this Agreement, the term “Cause” shall mean (i) the
willful and continued failure by the Participant to substantially perform the
Participant’s duties with the Employer (other than any such failure resulting
from the Participant’s incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to the Participant by
(A) if the Participant is an executive officer of the Company, the Board of
Directors of the Company, or (B) if the Participant is not an executive officer
of the Company, the head of the Company’s global human resources department,
which demand specifically identifies the manner in which the Employer believes
that the Participant has not substantially performed the Participant’s duties,
or (ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise.
(f)    For purposes of the Performance Stock Units, the Participant’s employment
is considered terminated as of the earlier of (a) the date the Participant’s
employment with the Employer is terminated; (b) subject to Paragraph 3(b), the
date on which the Participant ceases to provide active service to the Employer;
or (c) the date on which the Participant receives a notice of termination of
employment (in all cases, regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or rendering services or the
terms of the Participant’s employment or service contract, if any). The
Participant’s rights to participate in the Amended Plan will not be extended by
any notice period (e.g., service would not include any contractual notice or any
period of “garden leave” or period of pay in lieu of such notice required under
any employment law in the country where the Participant works or resides
(including, but not limited to, statutory law, regulatory law and/or common
law)). The Committee or its delegate shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of the Performance Stock Units.
4.    Payment of Final Award.
(a)    The Committee will determine the amount of the Final Award with respect
to the Performance Period, and the Participant will receive shares of Stock in
settlement of the Final Award, (i) on a date to be selected by the Company
between January 31 and March 15, 2022 (if the Final Award vests on January 31,
2022) or (ii) in any other case in which the Participant terminates employment
and is entitled to accelerated vesting under Paragraph 2(c), within ten days
thereafter, except to the extent that Code Section 409A(a)(2)(B)(i) requires
that payment be postponed six months and one day after the date of the
Participant’s “separation from service” (the “Settlement Date”). Notwithstanding
the foregoing, the Company may, in its sole discretion and to the extent
permitted under Treasury Regulation § 1.409A-3(j)(4)(ix)(B), terminate this
Agreement and pay the Participant’s Final Award on a Settlement Date upon the
occurrence of, or within 30 days before, upon or within twelve months after any
Change in Control that constitutes a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code.
(b)    The number of shares of Stock delivered to the Participant will equal the
number of shares included in the Final Award, less applicable withholding and
brokerage fees associated with the sale of any shares of Stock to pay applicable
withholding. Any shares of Stock will be issued in book-entry form, registered
in the Participant’s name or in the name of the Participant’s legal
representatives, beneficiaries or heirs, as the case may be. The Company will
not deliver any fractional share of Stock and the Committee shall determine, in
its discretion, whether cash equal to the Fair Market Value of such fractional
share shall be given in lieu of fractional shares or whether some other more
administratively feasible mechanism will be utilized. Notwithstanding the
foregoing, the Committee may direct that in lieu of settlement through delivery
of shares of Stock, the Participant’s Final Award will be settled by a single
lump sum cash payment equal to the number of shares of Stock that would
otherwise be issued in


5

--------------------------------------------------------------------------------




settlement of the Final Award multiplied by the Fair Market Value of a share of
Stock, less applicable withholding taxes. All Performance Stock Units that have
become vested and are settled will be cancelled.
(c)    The Company may retain the services of a third-party administrator to
perform administrative services in connection with the Amended Plan. To the
extent the Company has retained such an administrator, any reference to the
Company will be deemed to refer to any such third-party administrator retained
by the Company, and the Company may require the Participant to exercise the
Participant’s rights under this Agreement only through such third-party
administrator.
5.    Dividend Equivalents.
On each record date during the Grant Date through the Settlement Date, the
Participant shall receive, with respect to each Performance Stock Unit, an
additional number of Performance Stock Units equal to the number that such
Participant would have received if the Participant had been the holder of record
of one share of Stock and had reinvested any cash dividend paid on such share of
Stock into Performance Stock Units (at the Fair Market Value of a share of Stock
on the later of (i) the date the dividend is paid and (ii) the ex-dividend date)
subject to the same terms and conditions as the Performance Stock Units granted
herein.
6.    Responsibility for Taxes; Withholding.
(a)    Regardless of any action the Company or the Employer takes with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s sole responsibility. Furthermore, the Company
and the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Stock Units, including the grant of the Performance Stock Units, the
vesting of the Performance Stock Units, the subsequent sale of any shares of
Stock acquired pursuant to this Agreement and the receipt of any dividend
equivalents or dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the Performance Stock Units to reduce or eliminate the
Participant’s liability for Tax-Related Items. Further, if the Participant
becomes subject to taxation in more than one country between the date the
Performance Stock Units are granted and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one country.
(b)    The Company and/or the Employer may satisfy its obligation to withhold
Tax-Related Items associated with the Performance Stock Units in any manner
determined by the Committee, including by withholding a portion of the
Participant’s cash compensation or by withholding a number of Performance Stock
Units or shares of Stock having a Fair Market Value, as determined by the
Committee, equal to the amount required to be withheld. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Stock, the
Participant shall be deemed to have been issued the full number of shares of
Stock subject to the Performance Stock Units, notwithstanding that a number of
the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Performance Stock Units.
The Committee shall determine, in its discretion, whether cash shall be given in
lieu of any fractional Performance Stock Unit remaining after


6

--------------------------------------------------------------------------------




the withholding requirements are satisfied equal to the Fair Market Value of
such fractional share or whether some other more administratively feasible
mechanism will be utilized. The Company may also require the Participant to
deliver a check in the amount of any tax withholding obligation, or to otherwise
indemnify the Company, as a condition to the issuance of any shares of Stock
hereunder.
(c)Dividend equivalents paid on Performance Stock Units are subject to
applicable withholding of Tax-Related Items as described in Paragraph 6(b).
(d)In the event the withholding requirements are not satisfied, no shares of
Stock will be issued to the Participant (or the Participant’s personal
representative or beneficiary, as the case may be) upon settlement of the Final
Award unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Participant with respect to the payment of any
Tax-Related Items.
(e)    This Performance Stock Unit is intended to be excepted from coverage
under, or compliant with, the provisions of Section 409A of the Code, and the
regulations and other guidance promulgated thereunder (“409A”). Notwithstanding
the foregoing or any other provisions of this Agreement or the Amended Plan to
the contrary, if the Performance Stock Unit is subject to the provisions of 409A
(and not exempted therefrom), the provisions of this Agreement and the Amended
Plan shall be administered, interpreted and construed in a manner necessary to
comply with 409A (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). If any payment or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of 409A, the Participant agrees that the Company
may, without the consent of the Participant, modify this Agreement to the extent
and in the manner the Company deems necessary or advisable in order either to
preclude any such payment or benefit from being deemed “deferred compensation”
within the meaning of 409A or to provide such payments or benefits in a manner
that complies with the provisions of 409A such that they will not be subject to
the imposition of taxes and/or interest thereunder. If, at the time of the
Participant’s separation from service (within the meaning of 409A), (i) the
Participant shall be a specified employee (within the meaning of 409A and using
the identification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of 409A) the
settlement of which is required to be delayed pursuant to the six-month delay
rule set forth in 409A in order to avoid taxes or penalties under 409A, then the
Company shall not settle such amount on the otherwise scheduled settlement date,
but shall instead settle it, without interest, on the first business day of the
month after such six-month period. Notwithstanding the foregoing, the Company
makes no representation and/or warranties with respect to compliance with 409A,
and the Participants recognizes and acknowledges that 409A could potentially
impose upon the Participant certain taxes and/or interest charges for which the
Participant is and shall remain solely responsible.
6.Conditions on Award.
(a)Notwithstanding anything herein to the contrary, the Committee may cancel an
award of Performance Stock Units, and may refuse to settle the Final Award, if
before a Change in Control and during the period from the date of the
Participant's termination of employment from the Employer to the date of
settlement of the Final Award, the Committee determines that the Participant has
either (i) refused to be available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to and otherwise cooperate
with the Company or its Subsidiaries with respect to any matter that was handled
by the Participant or under the Participant's supervision while the Participant
was in the employ of the Employer or (ii) engaged in any activity in violation
of any non-competition and/or non-solicitation covenants.


7

--------------------------------------------------------------------------------




(b)Notwithstanding anything herein to the contrary, any Performance Stock Unit
granted hereunder will be subject to mandatory repayment by the Participant to
the Company to the extent the Participant is, or in the future becomes, subject
to (i) any Company claw-back or recoupment policy that is adopted to comply with
the requirements of any applicable laws, rules or regulations, or otherwise, or
(ii) any applicable laws which impose mandatory recoupment, under circumstances
set forth in such applicable laws, including as required by the Sarbanes-Oxley
Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
other applicable law, regulation or stock exchange listing requirement, as may
be in effect from time to time, and which may operate to create additional
rights for the Company with respect to the Performance Stock Unit and recovery
of amounts relating thereto. By accepting this Performance Stock Unit, the
Participant agrees and acknowledges that the Participant is obligated to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup this Performance Stock Unit or amounts paid under this
Performance Stock Unit subject to claw-back pursuant to such law, government
regulation, stock exchange listing requirement or Company policy. Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup this
Performance Stock Unit or amounts paid hereunder from the Participant’s
accounts, or pending or future compensation awards that may be made to the
Participant.
7.Non-transferability.
The Participant has no right to sell, assign, transfer, pledge, or otherwise
alienate the Performance Stock Units, and any attempted sale, assignment,
transfer, pledge or other conveyance will be null and void.
8.Securities Law Restrictions.
(a)    If the Participant is resident outside of the United States, the grant of
Performance Stock Units is not intended to be a public offering of securities in
the Participant’s country. The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and this grant of Performance Stock
Units is not subject to the supervision of the local securities authorities.
(b)    Notwithstanding anything herein to the contrary, the Committee, in its
sole and absolute discretion, may delay transferring shares of Stock to the
Participant or the Participant’s beneficiary in settlement of the Final Award or
may impose restrictions or conditions on the Participant’s (or any
beneficiary’s) ability to directly or indirectly sell, hypothecate, pledge,
loan, or otherwise encumber, transfer or dispose of the shares of Stock, if the
Committee determines that such action is necessary or desirable for compliance
with any applicable state, federal or non-U.S. law, the requirements of any
stock exchange on which the Stock is then traded, or is requested by the Company
or the underwriters managing any underwritten offering of the Company’s
securities pursuant to an effective registration statement filed under the
Securities Act of 1933.
9.Limited Interest.
(a)    The grant of the Performance Stock Units will not be construed as giving
the Participant any interest other than as provided in this Agreement. The
Participant will have no voting rights or any other rights as a shareholder as a
result of the grant or vesting of the Performance Stock Units unless and until
shares of Stock are issued in settlement of the Final Award.


8

--------------------------------------------------------------------------------




(b)    The grant of the Performance Stock Units will not affect in any way the
right or power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instrument ahead
of or affecting the stock or the rights of the holders thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other Company act or proceeding, whether
of a similar character or otherwise.

11.Nature of Grant.
In accepting the Performance Stock Units, the Participant acknowledges and
agrees that:
(a)    the Amended Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;


(b)    the grant of Performance Stock Units is a one-time benefit and does not
create any contractual or other right to receive future grants of Performance
Stock Units, benefits in lieu of Performance Stock Units, or other benefits in
the future, even if Performance Stock Units have been granted repeatedly in the
past;


(c)    all decisions with respect to future grants of Performance Stock Units,
if any, and their terms and conditions, will be made by the Company, in its sole
discretion;


(d)    nothing contained in this Agreement is intended to create or enlarge any
other contractual obligation between the Company or any of its Subsidiaries and
the Participant;


(e)    the Participant is voluntarily participating in the Amended Plan;


(f)    the grant of the Performance Stock Units will not confer on the
Participant any right to continue as an employee or continue in service of the
Employer, nor interfere in any way with the right of the Employer to terminate
the Participant's employment at any time;


(g)    the grant of Performance Stock Units will not be interpreted to form an
employment or service contract or relationship with the Company or any of its
Subsidiaries;


(h)    the Performance Stock Units are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary, and are outside the scope of the Participant’s
employment contract, if any;


(i)    the Performance Stock Units are not intended to replace any pension
rights or compensation;


(j)    the Performance Stock Units are not part of the Participant’s normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance resignation, termination, redundancy, dismissal,
end-of-services payments, holiday pay, bonuses, long-


9

--------------------------------------------------------------------------------




service awards, pension or retirement or welfare benefits, or similar payments
and in no event should they be considered as compensation for, or relating in
any way to past services for the Company or any of its Subsidiaries or
Affiliates;


(k)    the future value of the shares of Stock underlying the Performance Stock
Units is unknown and cannot be predicted with certainty;


(l)    in consideration of the Performance Stock Unit, no claim or entitlement
to compensation or damages shall arise from the Performance Stock Unit resulting
from termination of the Participant’s employment (for any reason whatsoever) and
the Participant irrevocably releases the Company and any of its Subsidiaries or
Affiliates from any such claim that may arise; if such claim is found by a court
of competent jurisdiction to have arisen, then by signing or electronically
accepting this Agreement, the Participant shall be deemed to have waived the
Participant’s entitlement to pursue such claim;


(m)    unless otherwise provided in the Amended Plan or by the Company in its
discretion, the Performance Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Performance Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of Stock;


(n)    unless otherwise agreed with the Company, the Performance Stock Units and
the shares of Stock subject to the Performance Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service the Participant may provide as a director of a Subsidiary; and


(o)    neither the Company nor any of its Subsidiaries or Affiliates shall be
liable for any change in the value of the Performance Stock Units, the amount
realized upon settlement of the Final Award or the amount realized upon a
subsequent sale of any shares of Stock acquired upon settlement of the Final
Award, resulting from any fluctuation of the United States Dollar/local currency
foreign exchange rate.


12.Data Privacy.
The Company and the Employer hold and control certain personal information about
the Participant, including, but not limited to, the Participant’s name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number (e.g., resident registration number),
salary, nationality, tax jurisdiction, job title, any shares of Stock or
directorships held in the Company, details of all options, Restricted Stock
Units, Performance Stock Units or any other entitlement to shares of Stock or
units awarded, canceled, purchased, vested, unvested or outstanding in the
Participant's favor, for the purpose of managing and administering the Amended
Plan (“Data”).
The Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Amended Plan, and the Company and its
Subsidiaries may further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Amended
Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Company will
protect the Data by insuring that any such recipients are certified under the
E.U.-U.S. Privacy Shield Framework or have entered into an agreement to hold or
process such


10

--------------------------------------------------------------------------------




Data in compliance with Privacy Shield Principles, the E.U. Model Clauses or
similar legislation of the country where the Participant resides, and will
receive, possess, use, retain and transfer the Data, in electronic or other
form, solely for the purposes of implementing, administering and managing the
Participant’s participation in the Amended Plan, including any requisite
transfer of such Data as may be required for the administration of the Amended
Plan and/or the subsequent holding of shares of Stock on the Participant’s
behalf to a broker or other third party with whom the Participant may elect to
deposit any shares of Stock acquired pursuant to the Amended Plan. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment
status with the Employer will not be affected. The only consequence of refusing
or withdrawing consent is that the Company would not be able to grant
Performance Stock Units or other equity awards to the Participant or administer
or maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Amended Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.
The Participant may, at any time, exercise the Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of Data, (b) verify the content,
origin and accuracy of Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of Data, (d) oppose, for
legal reasons, the collection, processing or transfer of the Data that is not
necessary or required for the implementation, administration and/or operation of
the Amended Plan and the Participant’s participation in the Amended Plan, and
(e) withdraw the Participant’s consent to the collection, processing or transfer
of Data as provided hereunder (in which case the Performance Stock Units will be
null and void). The Participant may seek to exercise these rights by contacting
the Participant’s local human resources representative.
Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form to the Company and/or the Employer
(or any other agreements or consents that may be required by the Company and/or
the Employer) that the Company and/or the Employer may deem necessary to obtain
from the Participant for the purpose of administering the Participant’s
participation in the Amended Plan in compliance with the data privacy laws in
the Participant’s country, either now or in the future. The Participant
understands and agrees that he or she will not be able to participate in the
Amended Plan if the Participant fails to provide any such consent or agreement
requested by the Company and/or the Employer.
13.Insider Trading/Market Abuse Laws.
By participating in the Amended Plan, the Participant agrees to comply with the
Company’s policy on insider trading (to the extent that it is applicable to the
Participant). The Participant further acknowledges that, depending on the
Participant’s or the broker’s country of residence or where the shares of Stock
are listed, the Participant may be subject to insider trading restrictions
and/or market abuse laws that may affect the Participant’s ability to accept,
acquire, sell or otherwise dispose of shares of Stock, rights to shares of Stock
(e.g., Performance Stock Units) or rights linked to the value of shares of
Stock, during such times the Participant is considered to have “inside
information” regarding the Company as defined by the laws or regulations in the
Participant’s country. Local insider trading laws and


11

--------------------------------------------------------------------------------




regulations may prohibit the cancellation or amendment of orders the Participant
places before he or she possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. The Participant
understands that third parties include fellow employees. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. The
Participant acknowledges that it is the Participant’s responsibility to comply
with any applicable restrictions, and that the Participant should therefore
consult his or her personal advisor on this matter.
14.Foreign Asset/Account Reporting and Exchange Control Requirements.


The Participant acknowledges that the Participant’s country may have certain
foreign asset and/or foreign account reporting requirements and exchange
controls which may affect the Participant’s ability to acquire or hold shares of
Stock acquired under the Amended Plan or cash received from participating in the
Amended Plan (including from any dividends paid on shares of Stock or sales
proceeds from the sale of shares of Stock) in a brokerage or bank account
outside the Participant’s country. The Participant may be required to report
such accounts, assets or transactions to the tax or other authorities in the
Participant’s country. The Participant also may be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Amended Plan to the Participant’s country through a designated bank or
broker within a certain time after receipt. The Participant acknowledges that it
is the Participant’s responsibility to be compliant with such regulations, and
the Participant should consult his or her personal legal advisor for any
details.
15.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Participant’s
participation in the Amended Plan, on the Performance Stock Units and on any
shares of Stock acquired under the Amended Plan, to the extent the Company or
any of its Subsidiaries determine it necessary or advisable to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Performance Stock Units and the Amended Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. The Participant agrees to take any and
all actions, and consents to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in the Participant’s country. In
addition, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal obligations under local laws, rules
and regulations in the Participant’s country.
16.Addendum.
This grant of Performance Stock Units shall be subject to any special terms and
conditions set forth in any Addendum to this Agreement for the Participant’s
country of residence or employment, if different. Moreover, if the Participant
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons (or the Company may
establish alternative terms and conditions as may be


12

--------------------------------------------------------------------------------




necessary or advisable to accommodate the Participant’s relocation). The
Addendum constitutes part of this Agreement.
17.Electronic Delivery of Award Agreement.
The Company, in its sole discretion, may decide to deliver any documents related
to current or future participation in the Amended Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Amended Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.
18.Language.
If the Participant has received this Agreement or any other document related to
the Amended Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
19.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Amended Plan, or the Participant’s acquisition or sale of the underlying
shares of Stock. The Participant should consult with his or her own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Amended Plan before taking any action related to the Amended Plan.

20.Confidentiality.
(a)    The Participant acknowledges and agrees that the Participant’s position
and employment by the Company has required, and will continue to require, that
the Participant have access to, and knowledge of, valuable and sensitive
information relating to the Company and its business including, but not limited
to, information relating to its products and product development; pricing;
engineering and design specifications; trade secrets; customers; suppliers;
employees; unique and/or proprietary software and source code; and marketing
plans (collectively, “Confidential Information”).
(b)The Participant acknowledges and agrees that the Participant will keep in
strict confidence, and will not, directly or indirectly, at any time during or
after the Participant’s employment with the Company, disclose, furnish,
disseminate, make available or use Confidential Information of the Company or
its customers or suppliers, without limitation as to when or how the Participant
may have acquired such information, other than in the proper performance of the
Participant’s duties to the Company, unless and until such Confidential
Information is or shall become general public knowledge through no fault of the
Participant.

(c)Nothing contained in this Agreement shall limit the Participant’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other U.S.
federal, state or local and/or non U.S. governmental agency or commission
(“Government Agencies”). Furthermore, this Agreement does not limit the
Participant’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be


13

--------------------------------------------------------------------------------




conducted by any Government Agency, including providing documents or other
Company confidential information, without notice to the Company. This Agreement
also does not limit the Employee’s right to receive an award for information
provided to any Government Agencies. Pursuant to the Defend Trade Secrets Act of
2016, an individual may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (i)
is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer's
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.

21.Non-Competition and Non-Solicitation.
(a)    For purposes of this Agreement, “Competition” by the Participant means
engaging in, or otherwise directly or indirectly being employed by or acting as
a consultant to, or being a director, officer, employee, principal, agent,
shareholder, member, owner or partner of, anywhere in the world that competes,
directly or indirectly, with the Company in the Business; provided, however, it
shall not be a violation of this Agreement for the Participant to become the
registered or beneficial owner of up to five percent (5%) of any class of share
of any entity in Competition with the Company that is publicly traded on a
recognized domestic or foreign securities exchange, provided that the
Participant does not otherwise participate in the Business of such corporation.
(b)    For purposes of this Agreement, “Business” means the creation,
development, manufacture, sale, promotion and distribution of vehicle
electronics, transportation components, integrated systems and modules,
electronic technology and other products and services that the Company engages
in, or is preparing to become engaged in.
(c)    The Participant agrees that, during the Participant’s employment and for
18 months after the termination of the Participant’s employment by the
Participant or by the Company for any reason, the Participant will not directly
or indirectly engage in Competition with the Company.
(d)    The Participant agrees that, during the Participant’s employment and for
18 months after the termination of the Participant’s employment by the
Participant or by the Company for any reason, the Participant will not directly
or indirectly: (i) solicit for the Participant’s benefit or the benefit of any
other person or entity, business of the same or of a similar nature to the
Business from any customer that is doing business with the Company or that did
business with the Company in the six months before the termination of the
Participant’s employment; (ii) solicit for the Participant’s benefit or the
benefit of any other person or entity from any known potential customer of the
Company, business of the same or of a similar nature to the Business; (iii)
otherwise interfere with the Business of the Company, including, but not limited
to, with respect to any relationship or agreement between the Company and any
supplier to the Company during the period of the Participant’s employment; or
(iv) solicit for the Participant’s benefit or the benefit of any other person or
entity, the employment or services of, or hire or engage, any individual who was
employed or engaged by the Company during the period of the Participant’s
employment.


14

--------------------------------------------------------------------------------




(e)     The Participant acknowledges that the Company would suffer irreparable
harm if the Participant fails to comply with Paragraph 20 or 21 of this
Agreement, and that the Company would be entitled to any appropriate relief,
including money damages, equitable relief and attorneys' fees. The Participant
further acknowledges that enforcement of the covenants in Paragraph 21 is
necessary to ensure the protection and continuity of the business and goodwill
of the Company and that, due to the proprietary nature of the Business of the
Company, the restrictions set forth in Paragraph 21 are reasonable as to
geography, duration and scope.
22.Jurisdiction and Venue.
The parties agree that enforcement of this Agreement, including any legal
actions for breach of this Agreement, may only be brought in a state or federal
court located in Oakland County or Wayne County, Michigan. The parties expressly
agree that Michigan state and federal courts may properly exercise personal
jurisdiction over them in any such litigation, and hereby waive any objections
to personal jurisdiction and venue in: (a) any Michigan state court located in
Wayne County or Oakland County, Michigan; or (b) the United States District
Court for the Eastern District of Michigan.

23.Incorporation by Reference.
The terms of the Amended Plan are expressly incorporated herein by reference. In
the event of any conflict between this Agreement and the Amended Plan, the
Amended Plan will govern.
24.Governing Law.
This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without reference to any conflict of laws principles
thereof.
25.Severability.
If any provision of the Agreement is held unenforceable, illegal or invalid for
any reason, the unenforceability, illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement is to be construed and
enforced as if the unenforceable, illegal or invalid provision has not been
inserted, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
26.Waiver.
The waiver by the Company with respect to the Participant’s (or any other
participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
27.Binding Effect; No Third Party Beneficiaries.
This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant, and to each of our respective heirs, representatives,
successors and permitted assigns. Neither the terms of this Agreement nor the
Amended Plan shall confer any rights or remedies upon any person other than the
Company and the Participant and to each of our respective heirs,
representatives, successor and permitted assigns.
28.Amendment.


15

--------------------------------------------------------------------------------




This Agreement may not be amended, modified, terminated or otherwise altered
except by the written consent of Visteon Corporation and the Participant.
29.Counterparts.
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.


16

--------------------------------------------------------------------------------








ADDENDUM TO
THE PERFORMANCE STOCK UNIT GRANT AGREEMENT
COUNTRY-SPECIFIC TERMS AND CONDITIONS
Capitalized terms used but not defined in this Addendum have the meanings set
forth in the Amended Plan and/or in the Agreement.
TERMS AND CONDITIONS
This document (the “Addendum”) includes additional terms and conditions that
govern the Performance Stock Units granted under the Amended Plan if the
Participant works and/or resides in one of the countries or jurisdictions listed
below. If the Participant is a citizen or resident of a country other than the
one in which the Participant currently is residing and/or working, transfers
employment and/or residency after the Grant Date or is considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to the Participant (or, in the event of the Participant’s relocation, the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate such relocation).
NOTIFICATIONS
This document also includes information regarding certain issues of which the
Participant should be aware with respect to the Participant’s participation in
the Amended Plan. The information is based on the securities, exchange control
and other laws in effect in the respective countries as of January 2019. Such
laws are often complex and change frequently. As a result, the Participant
should not rely on the information noted in this document as the only source of
information relating to the consequences of the Participant’s participation in
the Amended Plan because the information may be out of date by the time the
Participant vests in Performance Stock Units or sells shares or Stock acquired
under the Amended Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant currently is residing and/or working, transfers employment
and/or residency after the Grant Date or is considered a resident of another
country for local law purposes, the notifications contained herein may not apply
to the Participant.


17

--------------------------------------------------------------------------------




European Union (“EU”) / European Economic Area (“EEA”)


Data Privacy. If the Participant resides and/or performs services in the EU/EEA,
Paragraph 12 of the Agreement shall be replaced with the following:
The Company, with its registered address at One Village Center Drive, Van Buren
Township, Michigan 48111, U.S.A., is the controller responsible for the
processing of the Participant’s personal data by the Company and the third
parties noted below.

(a)    Data Collection and Usage. Pursuant to applicable data protection laws,
the Participant is hereby notified that the Company collects, processes and uses
certain personally-identifiable information about the Participant for the
legitimate interest of implementing, administering and managing the Amended Plan
and generally administering equity awards; specifically, including the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number or other identification number, salary,
citizenship, job title, any shares of Stock or directorships held in the
Company, and details of all Performance Stock Units, options or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Employer (“Personal Data”). In granting the Performance Stock
Units under the Amended Plan, the Company will collect Personal Data for
purposes of allocating shares of Stock and implementing, administering and
managing the Amended Plan. The Company’s legal basis for the collection,
processing and use of Personal Data is the necessity of the processing for the
Company to perform its contractual obligations under this Agreement and the
Amended Plan and the Company’s legitimate business interests of managing the
Amended Plan, administering employee equity awards and complying with its
contractual and statutory obligations.


(b)    Stock Plan Administration Service Provider. The Company transfers
Personal Data to Fidelity Stock Plan Services, an independent service provider
based in the United States, which assists the Company with the implementation,
administration and management of the Amended Plan. In the future, the Company
may select a different service provider and share Personal Data with another
company that serves in a similar manner. The Company’s service provider will
open an account for the Participant to receive and trade shares of Stock. The
Participant will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition to the Participant’s
ability to participate in the Amended Plan. The processing of Personal Data will
take place through both electronic and non-electronic means. Personal Data will
only be accessible by those individuals requiring access to it for purposes of
implementing, administering and operating the Amended Plan.


(c)    International Data Transfers. The Company and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued only a limited adequacy finding with respect
to the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. Alternatively, an appropriate level of
protection can be achieved by implementing safeguards such as the Standard
Contractual Clauses adopted by the EU Commission. Personal Data will be
transferred from the EU/EEA to the Company and onward from the Company to any of
its service providers based on the EU Standard Contractual Clauses or, if
applicable, registration


18

--------------------------------------------------------------------------------




with the EU-U.S. Privacy Shield program. The Participant may request a copy of
such appropriate safeguards by contacting his or her local human resources
department.


(d)    Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Amended Plan or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs Personal
Data, the Company will remove it from its systems. If the Company keeps Personal
Data longer, it would be to satisfy legal or regulatory obligations and the
Company’s legal basis would be for compliance with relevant laws or regulations.


(e)    Data Subject Rights. The Participant may have a number of rights under
data privacy laws in the Participant’s country. For example, the Participant’s
rights may include the right to (i) request access or copies of Personal Data
the Company processes, (ii) request rectification of incorrect Personal Data,
(iii) request deletion of Personal Data, (iv) place restrictions on processing
of Personal Data, (v) lodge complaints with competent authorities in the
Participant’s country, and/or (vi) request a list with the names and addresses
of any potential recipients of Personal Data. To receive clarification regarding
the Participant’s rights or to exercise the Participant’s rights, the
Participant may contact his or her local human resources department.


Brazil
Form of Settlement. Unless otherwise determined by the Committee, the Final
Award shall be settled in the form of a cash payment.
Labor Law Acknowledgment. The Participant agrees that (i) the benefits provided
under the Agreement and the Amended Plan are the result of commercial
transactions unrelated to the Participant’s employment; (ii) the Agreement and
the Amended Plan are not part of the terms and conditions of your employment;
and (iii) the income from the vesting of the Performance Stock Units, if any, is
not part of the Participant’s remuneration from employment.
Compliance with Law. By participating in the Amended Plan, the Participant
agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Performance Stock Units and
any cash payment made under the Amended Plan.
Bulgaria
No country-specific provisions.
Canada
Form of Settlement. Notwithstanding anything to the contrary in the Agreement or
the Amended Plan, the Performance Stock Units shall be settled only in shares of
Stock (and may not be settled in cash).
English Language Consent. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Les parties reconnaissent avoir


19

--------------------------------------------------------------------------------




expressément souhaité que la convention, ainsi que tous les documents, avis et
procédures judiciarise, exécutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.
Data Privacy: The following provision supplements Paragraph 12 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss and obtain all relevant information from all personnel, professional
or non-professional, involved in the administration of the Amended Plan. The
Participant further authorizes the Company, the Employer and its other
Subsidiaries or Affiliates to disclose and discuss the Amended Plan with their
advisors. The Participant further authorizes the Company, the Employer and any
other Subsidiary or Affiliate to record such information and to keep such
information in the Participant’s employee file.
China
Form of Settlement. Unless otherwise determined by the Committee, the Final
Award shall be settled in the form of a cash payment.
France
Type of Grant. The Performance Stock Units are not granted as “French-qualified”
awards and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 and seq. of the French Commercial Code, as amended.
English Language. The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.
Germany
No country-specific provisions.
India
No country-specific provisions.
JAPAN
No country-specific provisions.
Mexico
Commercial Relationship. The Participant expressly recognizes that the
Participant’s participation in the Amended Plan and the Company’s grant of the
Performance Stock Units does not constitute an employment relationship between
the Participant and the Company. The Participant has been granted the


20

--------------------------------------------------------------------------------




Performance Stock Units as a consequence of the commercial relationship between
the Company and the Company’s Subsidiary in Mexico that employs the Participant
(“Visteon-Mexico”) and Visteon-Mexico is the Participant’s sole employer. Based
on the foregoing, (a) the Participant expressly recognizes the Amended Plan and
the benefits the Participant may derive from the Participant’s participation in
the Amended Plan does not establish any rights between the Participant and
Visteon-Mexico, (b) the Amended Plan and the benefits the Participant may derive
from the Participant’s participation in the Amended Plan are not part of the
employment conditions and/or benefits provided by Visteon-Mexico, and (c) any
modifications or amendments of the Amended Plan by the Company, or a termination
of the Amended Plan by the Company, shall not constitute a change or impairment
of the terms and conditions of the Participant’s employment with Visteon-Mexico.
Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that the Participant’s participation in the Amended Plan is a
result of the discretionary and unilateral decision of the Company, as well as
the Participant’s free and voluntary decision to participate in the Amended Plan
in accordance with the terms and conditions of the Amended Plan, the Agreement
and this Addendum. As such, the Participant acknowledges and agrees that the
Company may, in its sole discretion, amend and/or discontinue the Participant’s
participation in the Amended Plan at any time and without any liability. The
value of the Performance Stock Units is an extraordinary item of compensation
outside the scope of the Participant’s employment contract, if any. The
Performance Stock Units are not part of the Participant’s regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of
Visteon-Mexico.
Portugal
English Language. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepts and agrees with the terms and conditions established in the Amended Plan
and the Agreement. O Participante, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e do Contrato.
Romania
No country-specific provisions.
Russia
Transaction Outside of Russia. The Participant understands that accepting the
Performance Stock Units and the terms and conditions of the Agreement will
result in a contract between the Participant and the Company completed in the
United States and that the Agreement is governed by U.S. law. The Participant
understands and acknowledges that any shares of Stock issued under the Amended
Plan shall be delivered to the Participant through a brokerage account
maintained outside Russia. The Participant understands that the Participant may
hold shares of Stock in a brokerage account outside Russia; however, in no event
will shares of Stock issued to the Participant and/or share certificates or
other instruments be delivered to the Participant in Russia. The Participant
acknowledges and agrees that the Participant is not permitted to sell or
otherwise transfer the shares of Stock directly to other Russian legal entities
or individuals. Finally, the Participant acknowledges and agrees that the
Participant may sell or otherwise transfer the shares of Stock only outside
Russia.


21

--------------------------------------------------------------------------------




Securities Law Information. The Agreement, including these specific provisions
for Russia, the Amended Plan and other incidental communication materials
distributed in connection with the Amended Plan do not constitute advertising or
an offering of securities in Russia. Absent any requirement under Russian law,
the issuance of shares of Stock pursuant to the Amended Plan has not and will
not be registered in Russia; hence, the shares of Stock described in any
plan-related documents may not be used for offering or public circulation in
Russia.
Slovakia
No country-specific provisions.
South Korea
No country-specific provisions.
Spain
Acknowledgement of Discretionary Nature of the Amended Plan; No Vested Rights.
In accepting the grant of Performance Stock Units, the Participant acknowledges
that he or she consents to participation in the Amended Plan and has received a
copy of the Amended Plan.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion granted Performance Stock Units under the Amended Plan to
individuals who may be employees of the Company or its Subsidiaries or
Affiliates throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its Subsidiaries or
Affiliates on an ongoing basis. Consequently, the Participant understands that
the Performance Stock Units are granted on the assumption and condition that the
Performance Stock Units and the shares of Stock acquired upon vesting of the
Performance Stock Units shall not become a part of any employment contract
(either with the Company or any of its Subsidiaries or Affiliates) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that this grant would not be made to the Participant but for the
assumptions and conditions referenced above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, the grant of the
Performance Stock Units shall be null and void.
The Participant understands and agrees that, as a condition of the grant of the
Performance Stock Units, the Participant’s termination of employment for any
reason (including the reasons listed below) will automatically result in the
loss of the Performance Stock Units to the extent the Performance Stock Units
have not vested as of date that the Participant ceases active employment. In
particular, unless otherwise provided in the Agreement, the Participant
understands and agrees that any unvested Performance Stock Units as of the date
the Participant ceases active employment will be forfeited without entitlement
to the underlying shares of Stock or to any amount of indemnification in the
event of the termination of employment by reason of, but not limited to,
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
dismissal on objective grounds, whether adjudged or recognized to be with or
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the


22

--------------------------------------------------------------------------------




Employer and under Article 10.3 of the Royal Decree 1382/1985. The Participant
acknowledges that the Participant has read and specifically accepts the
conditions referred to in the Agreement regarding the impact of a termination of
employment on the Participant’s Performance Stock Units.
Taiwan
Securities Law Information. The Performance Stock Units and any shares of Stock
to be issued pursuant to the Amended Plan are available only for employees. The
grant of Performance Stock Units is not a public offer of securities by a
Taiwanese company.
Thailand
No country-specific provisions.
Tunisia
Form of Settlement. Unless otherwise determined by the Committee, the Final
Award shall be settled in the form of a cash payment.
United Kingdom
Terms and Conditions
Withholding of Taxes. Without limitation to Paragraph 6 of the Agreement, the
Participant hereby agrees that the Participant is liable for all Tax-Related
Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company, the Employer or by Her Majesty’s Revenue & Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant also hereby agrees to indemnify and keep indemnified the Company and
the Employer against any Tax-Related Items that they are required to pay or
withhold on the Participant’s behalf or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant may not be able to indemnify the Company or the Employer
for the amount of any income tax not collected from or paid by the Participant,
as it may be considered a loan. In this case, the amount of any income tax not
collected within 90 days after the end of the U.K. tax year in which the event
giving rise to the Tax-Related Items occurs may constitute an additional benefit
to the Participant on which additional income tax and national insurance
contribution may be payable. The Participant understands that the Participant
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company and/or the Employer for the value of any employee
national insurance contribution due on this additional benefit, which may be
recovered from the Participant’s by the Company or the Employer by any of the
means referred to in Paragraph 6 of the Agreement.
Exclusion of Claim. The Participant hereby acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant ceasing to have rights
under or to be entitled to Performance Stock Units, whether or not as a result
of termination of employment (whether such termination is in breach of contract
or otherwise), or


23

--------------------------------------------------------------------------------




from the loss of diminution in value of the Performance Stock Units. Upon the
grant of the Performance Stock Units, the Participant shall be deemed to have
waived irrevocably such entitlement.








24